Exhibit 10.1

 

ALLOS THERAPEUTICS, INC.
EMPLOYMENT AGREEMENT

 

DAVID CLARK

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
June 25, 2009, by and between ALLOS THERAPEUTICS, INC., (the “Company”), and
DAVID CLARK (“Employee”) (collectively, the “Parties”).

 

WHEREAS, the Company wishes to continue to employ Employee and to assure itself
of the continued services of Employee on the terms set forth herein;

 

WHEREAS, Employee wishes to be so employed under the terms set forth herein;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Employee’s employment:

 

1.             EMPLOYMENT.  The Company hereby agrees to employ Employee as Vice
President, Finance and Employee hereby accepts such employment upon the terms
and conditions set forth herein as of the date first written above.  Employee
commenced employment with the Company on April 4, 2004.

 

2.             AT-WILL EMPLOYMENT.  It is understood and agreed by the Company
and Employee that this Agreement does not contain any promise or representation
concerning the duration of Employee’s employment with the Company. Employee
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Employee or the Company at any time, with
or without cause and/or with or without notice.  The nature, terms or conditions
of Employee’s employment with the Company cannot be changed by any oral
representation, custom, habit or practice, or any other writing.  In addition,
that the rate of salary, any bonuses, paid time off, other compensation, or
vesting schedules are stated in units of years or months does not alter the
at-will nature of the employment, and does not mean and should not be
interpreted to mean that Employee is guaranteed employment to the end of any
period of time or for any period of time. In the event of conflict between this
disclaimer and any other statement, oral or written, present or future,
concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control.  This at-will status cannot be
altered except in writing signed by Employee and the Chairman of the Board of
Directors.

 

3.             DUTIES.  Employee shall render full-time services to the Company
as its Vice President, Finance.  Employee shall report to the Company’s Chief
Executive Officer.  Employee shall devote his best efforts and his full business
time, skill and attention to the performance of his duties on behalf of the
Company.  Of course, the Company reserves the right to modify Employee’s job
duties and responsibilities as necessary.

 

4.             POLICIES AND PROCEDURES.  Employee agrees that he is subject to
and will comply with the policies and procedures of the Company, as such
policies and procedures may

 

1

--------------------------------------------------------------------------------


 

be modified, added to or eliminated from time to time at the sole discretion of
the Company, except to the extent any such policy or procedure specifically
conflicts with the express terms of this Agreement.  Employee further agrees and
acknowledges that any written or oral policies and procedures of the Company do
not constitute contracts between the Company and Employee.

 

5.             COMPENSATION.  For all services rendered and to be rendered
hereunder, the Company agrees to pay to the Employee, and the Employee agrees to
accept a base salary of $215,250 per annum. Any such salary shall be payable in
equal biweekly installments and shall be subject to such deductions or
withholdings as the Company is required to make pursuant to law, or by further
agreement with the Employee.  The Board of Directors may adjust the Employee’s
compensation from time to time in its sole and complete discretion.

 

6.             BONUS.  Employee will be eligible to participate in the Company’s
Corporate Bonus Plan, pursuant to which Employee will be eligible for an annual
bonus award to be determined in accordance with the terms of the plan (“Annual
Bonus”).  For 2009, Employee’s target bonus award under the Corporate Bonus Plan
shall equal 25% of Employee’s actual base salary earned in 2009, weighted 60% to
the achievement of the Company’s corporate objectives and 40% to the achievement
of individual objectives approved by the Compensation Committee of the Company’s
Board of Directors, in consultation with the Chief Executive Officer.  A copy of
the Corporate Bonus Plan has been provided to Employee.

 

7.             Intentionally omitted.

 

8.             OTHER BENEFITS.  While employed by the Company as provided
herein:

 

(a)           Employee and Employee Benefits.  The Employee shall be entitled to
all benefits to which other officers of the Company are entitled, on terms
comparable thereto, including, without limitation, participation in the
401(k) plan, group insurance policies and plans, medical, health, vision, and
disability insurance policies and plans, and the like, which may be maintained
by the Company for the benefit of its employees. The Company reserves the right
to alter and amend the benefits received by Employee from time to time at the
Company’s discretion.

 

(b)           Out-of-Pocket Expense Reimbursement.  The Employee shall receive,
against presentation of proper receipts and vouchers, reimbursement for direct
and reasonable out-of-pocket expenses incurred by him in connection with the
performance of his duties hereunder, according to the policies of the Company.

 

(c)           Personal Time Off.  The Employee shall be entitled to personal
time off and sick leave according to the Company’s benefits package.

 

9.             PROPRIETARY AND OTHER OBLIGATIONS.  Employee has signed and
agrees to comply with the Company’s standard form of Employee Confidentiality
and Inventions Assignment Agreement (“Confidentiality Agreement”) as a condition
of his continued employment by the Company.

 

10.          TERMINATION.  Employee and the Company each acknowledge that either
party has the right to terminate Employee’s employment with the Company at any
time for any reason whatsoever, with or without cause or advance notice pursuant
to the following:

 

2

--------------------------------------------------------------------------------


 

(a)           Termination by Death or Disability.  Subject to applicable state
or federal law, in the event Employee shall die during the period of his
employment hereunder or become permanently disabled, as evidenced by notice to
the Company and Employee’s inability to carry out his job responsibilities for a
continuous period of more than three months, Employee’s employment and the
Company’s obligation to make payments hereunder shall terminate on the date of
his death, or the date upon which, in the sole determination of the Board of
Directors, Employee has failed to carry out his job responsibilities for three
months, except that the Company shall pay Employee’s estate any salary earned
but unpaid prior to termination, all accrued but unused vacation and any
business expenses that were incurred but not reimbursed as of the date of
termination.  Vesting of any unvested stock options and/or other stock awards
shall cease on the date of termination.

 

(b)           Voluntary Resignation by Employee.  In the event Employee
voluntarily terminates his employment with the Company (other than for Good
Reason (as defined below)), the Company’s obligation to make payments hereunder
shall cease upon such termination, except that the Company shall pay Employee
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options and/or other
stock awards shall cease on the date of termination.

 

(c)           Termination for Just Cause.  In the event the Employee is
terminated by the Company for Just Cause (as defined below), the Company’s
obligation to make payments hereunder shall cease upon the date of receipt by
Employee of written notice of such termination (the “date of termination” for
purposes of this paragraph 10(c)), except that the Company shall pay Employee
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options and/or other
stock awards shall cease on the date of termination.

 

(d)           Termination by the Company without Just Cause or Resignation for
Good Reason (Other Than Change in Control).  The Company shall have the right to
terminate Employee’s employment with the Company at any time without Just
Cause.  In the event Employee is terminated by the Company without Just Cause or
Employee resigns for Good Reason (other than in connection with a Change in
Control (as defined below)), and upon the execution of a full general release by
Employee (“Release”, in the form attached hereto as Exhibit A), releasing all
claims known or unknown that Employee may have against the Company as of the
date Employee signs such release, and upon the written acknowledgment of his
continuing obligations under the Confidentiality Agreement, Employee shall be
entitled to receive the following severance benefits:  (i) continuation of
Employee’s base salary, then in effect, for a period of six (6) months following
the Termination Date, paid on the same basis and at the same time as previously
paid; (ii) payment of any accrued but unused vacation and sick leave; and
(iii) the Company shall pay the premiums of Employee’s group health insurance
COBRA continuation coverage, including coverage for Employee’s eligible
dependents, for a maximum period of six (6) months following a termination
without Just Cause or resignation for Good Reason; provided, however, that
(a) the Company shall pay premiums for Employee’s eligible dependents only for
coverage for which those eligible dependents were enrolled immediately prior to
the termination without Just Cause or resignation for Good Reason and (b) the
Company’s obligation to pay such premiums shall cease immediately upon
Employee’s eligibility for comparable group health insurance provided by a new
employer of Employee. 

 

3

--------------------------------------------------------------------------------


 

Vesting of any unvested stock options or other stock awards shall cease on the
date of termination.

 

(e)           Change in Control Severance Benefits.  In the event that the
Company (or any surviving or acquiring corporation) terminates Employee’s
employment without Just Cause or Employee resigns for Good Reason within one
(1) month prior to or twelve (12) months following the effective date of a
Change in Control (“Change in Control Termination”), and upon the execution of a
Release, Employee shall be entitled to receive the following Change in Control
severance benefits:  (i) a lump-sum cash payment in an amount equal to
(A) Employee’s annual base salary then in effect, plus (B) the greater of
(1) Employee’s annualized target bonus award for the year in which Employee’s
employment terminates or (2) the Annual Bonus amount paid to Employee in the
immediately preceding year; (ii) payment of any accrued but unused vacation and
sick leave; (iii) payment of Employee’s target bonus award for the year in which
Employee’s employment terminates, prorated through the date of the Change in
Control Termination; (iv) the Company (or any surviving or acquiring
corporation) shall pay the premiums of Employee’s group health insurance COBRA
continuation coverage, including coverage for Employee’s eligible dependents,
for a maximum period of twelve (12) months following a Change in Control
Termination; and (v) the Company (or any surviving or acquiring corporation)
shall pay the costs of outplacement assistance services from an outplacement
agency selected by Employee for a period of six (6) months following a Change in
Control Termination, up to maximum of $7,500 in aggregate; provided, however,
that (a) the Company (or any surviving or acquiring corporation) shall pay
premiums for Employee’s eligible dependents only for coverage for which those
eligible dependents were enrolled immediately prior to the Change in Control
Termination and (b) the Company’s (or any surviving or acquiring corporation’s)
obligation to pay such premiums shall cease immediately upon Employee’s
eligibility for comparable group health insurance provided by a new employer of
Employee.  Employee agrees that the Company’s (or any surviving or acquiring
corporation’s) payment of health insurance premiums will satisfy its obligations
under COBRA for the period provided.  No insurance premium payments will be made
following the effective date of Employee’s coverage by a health insurance plan
of a subsequent employer.  For the balance of the period that Employee is
entitled to coverage under federal COBRA law, if any, Employee shall be entitled
to maintain such coverage at Employee’s own expense.

 

In addition, notwithstanding anything contained in Employee’s stock option
and/or other stock award agreements to the contrary, in the event the Company
(or any surviving or acquiring corporation) terminates Employee’s employment
without Just Cause or Employee resigns for Good Reason within one (1) month
prior to or twelve (12) months following the effective date of a Change in
Control, and any surviving corporation or acquiring corporation assumes
Employee’s stock options and/or other stock awards, as applicable, or
substitutes similar stock options or stock awards for Employee’s stock options
and/or other stock awards, as applicable, in accordance with the terms of the
Company’s equity incentive plans, then (i) the vesting of all of Employee’s
stock options and/or other stock awards (or any substitute stock options or
stock awards), as applicable, shall be accelerated in full and (ii) the term and
the period during which Employee’s stock options may be exercised shall be
extended to twelve (12) months after the date of Employee’s termination of
employment; provided, that, in no event shall such options be exercisable after
the expiration date of such options as set forth in the stock option grant
notice and/or agreement evidencing such options.

 

4

--------------------------------------------------------------------------------


 

(f)            Legal Costs.  In the event Employee institutes and prevails in
litigation regarding the validity or enforceability of, or liability under, any
material provision of this Section 10 or any guarantee of performance thereof,
the Employee shall be entitled to payment of his reasonable attorneys’ fees and
expenses by the Company.

 

11.          DEFINITIONS.

 

(a)           Just Cause.  As used in this Agreement, “Just Cause” shall mean
the occurrence of one or more of the following: (i) Employee’s conviction of a
felony or a crime involving moral turpitude or dishonesty; (ii) Employee’s
participation in a fraud or act of dishonesty against the Company;
(iii) Employee’s intentional and material damage to the Company’s property;
(iv) material breach of Employee’s employment agreement, the Company’s written
policies, or the Confidentiality Agreement that is not remedied by Employee
within fourteen (14) days of written notice of such breach from the Board of
Directors; or (v) conduct by Employee which demonstrates Employee’s gross
unfitness to serve the Company as Vice President, Finance, as determined in the
sole discretion of the Board of Directors.  Employee’s physical or mental
disability or death shall not constitute cause hereunder.

 

(b)           Good Reason.  As used in this Agreement, “Good Reason” shall mean
any one of the following events which occurs without Employee’s consent on or
after the commencement of Employee’s employment provided that Employee has first
provided written notice to any member of the Board (or the surviving
corporation, as applicable) of the occurrence of such event(s) within 90 days of
the first such occurrence and the Company (or surviving corporation) has not
cured such event(s) within 30 days after Employee’s written notice is received
by such member of the Board (or by the surviving corporation):  (i) a reduction
of Employee’s then existing annual salary base or annual bonus target by more
than ten percent (10%), unless the Employee accepts such reduction or such
reduction is done in conjunction with similar reductions for similarly situated
employees of the Company (it being understood that, solely for purposes of this
paragraph 11(b), such a reduction in the annual bonus target not accepted by
Employee is considered a material breach of this Agreement); (ii) any request by
the Company (or any surviving or acquiring corporation) that the Employee
relocate to a new principal base of operations that would increase Employee’s
one-way commute distance by more than thirty-five (35) miles from his
then-principal base of operations, unless Employee accepts such relocation
opportunity; or (iii) for purposes of Section 10(e) only, if, following a Change
in Control, Employee’s benefits and responsibilities are materially reduced, or
Employee’s base compensation or annual bonus target are reduced by more than
10%, in each case, by comparison to the benefits, responsibilities, base
compensation or annual bonus target in effect immediately prior to such
reduction (it being understood that, solely for purposes of this paragraph
11(b), the aforementioned reductions in the annual bonus target or benefits are
considered a material breach of this Agreement).

 

(c)           Change in Control.  As used in this Agreement, a “Change in
Control” is defined as: (a) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company (other than the transfer of the Company’s assets to a
majority-owned subsidiary corporation); (b) a merger or consolidation in which
the Company is not the surviving corporation (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction); (c) a reverse merger in which the

 

5

--------------------------------------------------------------------------------


 

Company is the surviving corporation but the shares of the Company’s common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise (unless the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing at least fifty percent (50%) of the voting power of the
Company); or (d) any transaction or series of related transactions in which in
excess of 50% of the Company’s voting power is transferred.

 

12.          TERMINATION OF COMPANY’S OBLIGATIONS.  Notwithstanding any
provisions in this Agreement to the contrary, the Company’s obligations, and
Employee’s rights pursuant to Sections 10(d) and 10(e) herein shall cease and be
rendered a nullity immediately should Employee fail to comply with the
provisions of the Confidentiality Agreement or if Employee directly or
indirectly competes with the Company.

 

13.          CODE SECTION 409A COMPLIANCE.  To the extent any payments or
benefits pursuant to Section 10 above (a) are paid from the date of termination
of Employee’s employment through March 15 of the calendar year following such
termination, such severance benefits are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations; (b) are paid following said
March 15, such Severance Benefits are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent
permitted by said provision, (c) represent the reimbursement or payment of costs
for outplacement services, such payments are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
to qualify for the exception from deferred compensation pursuant to
Section 1.409A-1(b)(9)(v)(A); and (d) are in excess of the amounts specified in
clauses (a), (b) and (c) of this paragraph, shall (unless otherwise exempt under
Treasury Regulations) be considered separate payments subject to the
distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), including, without limitation, the requirement
of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be delayed
until 6 months after Employee’s separation from service if Employee is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service. In the event that a six month delay of
any such separation payments or benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period Employee shall
receive a lump sum payment or benefit in an amount equal to the separation
payments and benefits that were so delayed, and any remaining separation
payments or benefits shall be paid on the same basis and at the same time as
otherwise specified pursuant to this Agreement (subject to applicable tax
withholdings and deductions).

 

14.          PARACHUTE TAXES.

 

(a)           The following terms shall have the meanings set forth below for
purposes of this Section 14:

 

(i)            “Accounting Firm” means a certified public accounting firm chosen
by the Company.

 

6

--------------------------------------------------------------------------------


 

(ii)           “After-Tax” means after taking into account all applicable Taxes
and Excise Tax.

 

(iii)         “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(iv)          “Payment” means any payment, distribution or benefit in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Employee, whether paid or payable pursuant to this Agreement or
otherwise.

 

(v)            “Safe Harbor Amount” means 2.99 times Employee’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

(vi)          “Taxes” means all federal, state, local and foreign income,
excise, social security and other taxes, other than the Excise Tax, and any
associated interest and penalties.

 

(b)           If any Payment due Employee is subject to the Excise Tax, then
such Payment shall be adjusted, if necessary, to equal the greater of (x) the
Safe Harbor Amount or (y) the Payment, whichever results in such Employee’s
receipt, After-Tax, of the greatest amount of the Payment. The reduction of
Employee’s Payments pursuant to this Section 14, if applicable, shall be made by
first reducing the acceleration of Employee’s stock option vesting (if any) and
the acceleration of the vesting of Employee’s other stock awards (if any), and
then by reducing the payments under Section 10(e)(v), (iv), (ii), (iii) and (i),
in that order, unless an alternative method of reduction is elected by Employee,
subject to approval by the Company, and in any event shall be made in such a
manner as to maximize the economic present value of all Payments actually made
to Employee, determined by the Accounting Firm as of the date of the Change in
Control for purposes of Section 280G of the Code using the discount rate
required by Section 280G(d)(4) of the Code.

 

(c)           All determinations required to be made under this Section 14,
including whether and in what manner any Payments are to be reduced pursuant to
the second sentence of Section 14(b), and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accounting Firm, and shall
be binding upon the Company and Employee, except to the extent the Internal
Revenue Service or a court of competent jurisdiction makes an inconsistent final
and binding determination. The Accounting Firm shall provide detailed supporting
calculations both to the Company and Employee within fifteen (15) business days
after receiving notice from Employee that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

15.          MISCELLANEOUS.

 

(a)           Taxes.  Except as specifically set forth herein, Employee agrees
to be responsible for the payment of any taxes due on any and all compensation,
stock options and/or other stock awards, or other benefits provided by the
Company pursuant to this Agreement.

 

(b)           Modification/Waiver.  This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving

 

7

--------------------------------------------------------------------------------


 

compliance.  Failure of any party at any time or times to require performance of
any provision hereof shall in no manner affect his or its right at a later time
to enforce the same.  No waiver by a party of a breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any agreement contained in the Agreement.

 

(c)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

(d)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Employee may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

(e)           Notices.  All notices given hereunder shall be given by certified
mail, addressed, or delivered by hand, to the other party at his or its address
as set forth herein, or at any other address hereafter furnished by notice given
in like manner.  Employee promptly shall notify Company of any change in
Employee’s address.  Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.

 

(f)            Governing Law; Personal Jurisdiction and Venue.  This Agreement
and all disputes relating to this Agreement shall be governed in all respects by
the laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado.  The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to a Colorado court’s exercise of
personal jurisdiction.  The Parties further agree that any disputes relating to
this Agreement shall be brought in courts located in the State of Colorado.

 

(g)           Entire Agreement.  This Agreement together with the Exhibits A and
B attached hereto set forth the entire agreement and understanding of the
parties hereto with regard to the employment of the Employee by the Company and
supersede any and all prior agreements, arrangements and understandings, written
or oral, pertaining to the subject matter hereof, including the Original
Agreement.  No representation, promise or inducement relating to the subject
matter hereof has been made to a party that is not embodied in these Agreements,
and no party shall be bound by or liable for any alleged representation, promise
or inducement not so set forth.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each duly executed this EMPLOYMENT
AGREEMENT effective as of the day and year first above written.

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

/s/ Marc H. Graboyes

 

By:

Marc H. Graboyes

 

Its:

Senior Vice President, General Counsel

 

 

 

 

Address: 11080 CirclePoint Road

 

 

Westminster, CO 80020

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

/s/ David Clark

 

David Clark

 

 

 

 

 

 

 

Address:

11080 CirclePoint Road

 

 

Westminster, CO 80020

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A TO EMPLOYMENT AGREEMENT

 

RELEASE AGREEMENT

 

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective                       ,            (the “Separation
Date”).  The Company has agreed that if I choose to sign this Release, the
Company will pay me certain severance or consulting benefits pursuant to the
terms of the Employment Agreement (the “Agreement”) between myself and the
Company, and any agreements incorporated therein by reference.  I understand
that I am not entitled to such benefits unless I sign this Release and it
becomes fully effective.  I understand that, regardless of whether I sign this
Release, the Company will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

 

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation.  Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company.

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

 

Agreed:

 

ALLOS THERAPEUTICS INC.

 

DAVID CLARK

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------